DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first fluid and a second fluid.  Claim 8 further recites that the first fluid and the second fluid are the same.  As claim 1 appears to recite two distinct fluids and claim 8 recites that only one fluid is present, it is unclear how many fluids are required by claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Auzerais et al. (US Patent Application Publication No. 2008/0272931).
In reference to claim 9 Auzerais discloses an apparatus comprising:
a body 8A with a port (see Fig. 2A, the port through the center of body 8A) for allowing fluid communication between a wellbore 1 and a casing 2 inserted into the wellbore 1; and
a bobbin 41 affixed to a bottom surface of the body 8A (see Fig. 1B), wherein optical cable 11 is arranged on the bobbin 41 (par. 0027).
In reference to claim 13, Auzerais discloses that the optical cable 11 comprises one or more sensors 51A-51C for sensing one or more conditions in the annulus 9 (par. 0041).
In reference to claim 14, Auzerais discloses that the body 8A comprises a wet connect (par. 0030) which when connected with a plug 21 causes the optical cable 11 to be released from the bobbin 41 (par. 0040, “first step (FIG. 2A), when cement 70 is ready to be dispensed, a first plug 21 is released into the casing 2” and then “second step the first reel 41 is allowed to be unwound, advantageously thanks to an actuating system (not shown)”).
In reference to claim 15, Auzerais discloses that the optical cable 11 is released from the bobbin 41 when the port is arranged to allow fluid flow between the wellbore 1 and the casing 2 inserted into the wellbore (see Figs. 2A-2D).

In reference to claim 16, Auzerais discloses a system comprising:

a flow assembly 8A, wherein the flow assembly 8A is positioned downhole in a wellbore 1 of a geological formation (see Fig. 1B), the flow assembly 8A comprising a body with a port (see Fig. 1B, the port through the center of assembly 8A) to allow fluid flow between a wellbore 1 and a casing 2 inserted into the wellbore 1; and 
a bobbin 41 affixed to a bottom surface of the body (see Fig. 1B), wherein an optical cable 11 is arranged on the bobbin 41; and 
telemetry 10 to communicate signals from the optical cable 11 to the data processing system 12 (par. 0029).
In reference to claim 19, Auzerais discloses that the optical cable 11 is positioned in an annulus 9 between the casing 2 and the wall of the wellbore 1 based on the fluid flow (par. 0040).
In reference to claim 20, Auzerais discloses that the body 8A comprises a wet connect (par. 0029) which when engaged with a plug 21 causes the bobbin 41 to release the optical cable 11 (par. 0040, “first step (FIG. 2A), when cement 70 is ready to be dispensed, a first plug 21 is released into the casing 2” and then “second step the first reel 41 is allowed to be unwound, advantageously thanks to an actuating system (not shown)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Ravi et al. (US Patent Application Publication No. 2012/0205103).
In reference to claim 1, Auzerais discloses a method comprising:
causing first fluid 70 to flow from a wellbore 1 through a flow assembly 8A and into a casing 2 inserted into the wellbore 1;
releasing an optical cable 11 of the flow assembly 8A into the flow of the first fluid 70 (see Figs. 2B-2D), wherein the optical cable 11 is arranged on a bobbin 41 (par. 0027) affixed to a bottom surface of the flow assembly 8A (see Fig. 1B), and wherein the optical cable 11 is positioned downhole from the flow assembly 8A by the flow of the first fluid 70 (par. 0040, “first optic fiber line 11 is then carried by drag up into the annulus 9 with the cement 70”);
receiving one or more signals via the optical cable (Fig. 1B, par. 0028, optical cable 11 connects a surface receiver 12 via optical fiber line 10);
determining that an annulus between the casing 2 and a wall of the wellbore 1 is filled with a second fluid 70 based on the one or more signals (par. 0044, “pressure and temperature in the annulus, and hence the time at which cement sets in the annular column can be determined”).
Auzerais fails to disclose causing flow of the second fluid to be stopped based on the determination.  Ravi discloses that pumping of cement can be stopped when the cement has reached a desired location (par. 0042).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to stop flow of the second fluid based on the determination so that the cement can be left to set once it is in the intended location.
In reference to claim 2, Auzerais discloses that releasing the optical cable 11 comprises causing the optical cable 11 to be unwound from the bobbin 41 as the flow of the first fluid 70 pulls on an end of 
In reference to claim 3, Auzerais discloses that determining that the annulus 9 between the casing 2 and the wall is filled with the second fluid 70 comprises detecting a change in one or more conditions in the casing 2 based on the one or more signals (par. 0044).
In reference to claim 5, Auzerais discloses that the optical cable 11 has one or more sensors 51A-51C to sense conditions in the annulus 9 (par. 0041).
In reference to claim 7, Auzerais discloses that releasing the optical cable 11 of the flow assembly 8A  comprises causing a plug 21 to contact the flow assembly 8A which causes the bobbin 41 to release the optical cable 11 (par. 0040, “first step (FIG. 2A), when cement 70 is ready to be dispensed, a first plug 21 is released into the casing 2” and then “second step the first reel 41 is allowed to be unwound, advantageously thanks to an actuating system (not shown)”).
In reference to claim 8, Auzerais discloses that the first and second fluid are the same cement fluid (par. 0040).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Mauth et al. (US Patent Application Publication No. 2011/0162844).
In reference to claims 11 and 17, Auzerais fails to disclose another port for allowing fluid from the wellbore to an annulus between the casing and a wall of the wellbore.
Mauth discloses a float shoe 5 comprising another port (or ports) 8 (see Fig. 2, par. 0035) “for placing a cement plug” (par. 0035).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include another port allowing fluid from the wellbore to an annulus so that a cement plug can be formed.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  James et al. (US Patent Application Publication No, 2012/0000650), Shah et al. (US Patent Application Publication No. 2004/0047534) and Gardner et al. (US Patent Application Publication No. 2004/0045705) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/19/21